Citation Nr: 0636614	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1974 
with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  


FINDING OF FACT

There is evidence that the veteran requires insulin, a 
restricted diet, and there is some evidence that his 
activities are restricted due to diabetes mellitus.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling under DC 7913, diabetes 
mellitus.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent rating is warranted when insulin 
and a restricted diet are required, or when an oral 
hypoglycemic agent and a restricted diet are required.  A 40 
percent rating is warranted when insulin, a restricted diet, 
and regulation of activities are required.  A 60 percent 
disability rating is warranted when the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Although the evidence does not demonstrate all of the 
criteria for the 40 percent rating, the Board finds that the 
overall disability picture more closely approximates the 40 
percent criteria.  38 C.F.R. § 4.21, 4.7.

Specifically, VA treatment records demonstrate that the 
veteran requires insulin and follows a diabetic diet as a 
result of his diabetes mellitus.  The Board acknowledges, 
however, that the medical evidence of record does not 
explicitly provide a prescribed regulation of activities due 
to diabetes.  

At his November 2005 video conference Board hearing, the 
veteran testified that he had severe edema in his legs that 
made it difficult for him to care for his two children, of 
whom he had custody.  He testified that he could not lift 
heavy objects and rested in a recliner every day after 
exerting himself, often with a pump to remove fluid from his 
legs.  It was difficult for him to walk more than 50 yards, 
and he testified that his edema could sometimes be so severe 
that fluid was emitted through is skin, showing through his 
clothing.  The veteran's testimony is found to be credible.  

Additionally, an August 2004 VA treatment record indicates 
that the veteran's neuropathy in his feet prevents him from 
walking on a track and riding a bicycle.  

The Board finds that the VA treatment record and the 
veteran's testimony are entitled to probative weight and that 
they provide evidence in favor of the veteran's claim. 

Accordingly, based on the above evidence, the Board finds 
that the veteran's diabetes sufficiently restricts his 
activities such that the criteria for a 40 percent disability 
rating under DC 7913 are met.  38 C.F.R. §§ 4.21, 4.7, 4.119.  
The appeal is granted.  

The Board notes that there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  Thus, the overall disability picture does not 
warrant a 60 percent rating under DC 7913. 38 C.F.R. § 4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 40 percent for diabetes mellitus.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The June 2004 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, a subsequent follow-up letter in February 
2005 VCAA letter did make the specific request.  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  As this claim is being granted, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

The criteria for a 40 percent rating for diabetes mellitus is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


